                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

REUBEN STEWART,                                  )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:19-cv-03189-CDP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on movant Reuben Stewart’s motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). The motion appears to be time-

barred. Therefore, for the reasons discussed below, the Court will order movant to show cause why

the motion should not be summarily dismissed.

                                           Background

       On July 14, 2016, movant pled guilty to three counts: felon in possession of a firearm;

possession of heroin; and possession of cocaine base. United States v. Stewart, No. 4:16-cr-125-

CDP-1 (E.D. Mo.). On December 15, 2016, he was sentenced to a total term of 180 months’

imprisonment. Thereafter, movant filed a direct appeal. The United States Court of Appeals for

the Eighth Circuit affirmed the Court’s judgment on February 21, 2018. United States v. Stewart,

711 Fed. Appx. 810, 812 (8th Cir. 2018). Movant subsequently filed a petition for writ of certiorari

in the United States Supreme Court. The petition was denied on October 29, 2018. Stewart v.
United States, 139 S.Ct. 415 (2018). Movant filed the instant motion on November 27, 2019, by

placing it in his prison’s mailing system.1 (Docket No. 1 at 12).

         In his motion, movant states two grounds for relief. First, he asserts that his counsel was

ineffective for advising him to enter a guilty plea. (Docket No. 1 at 4). Second, he states that he is

actually innocent of Count I, being a felon in possession of a firearm, after the decision in Rehaif

v. United States, 139 S.Ct. 2191 (2019). (Docket No. 1 at 5).

                                                    Discussion

         Movant is a pro se litigant currently incarcerated at the Oxford Federal Correctional

Institution in Oxford, Wisconsin. He brings this motion pursuant to 28 U.S.C. § 2255. For the

reasons discussed below, the motion appears to be untimely, and movant will be directed to show

cause why it should not be denied and dismissed.

    A. Timeliness

         Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

Peden v. United States, 914 F.3d 1151, 1152 (8th Cir. 2019). The limitations period runs from the

latest of four dates:

             (1) the date on which the judgment of conviction becomes final;


             (2) the date on which the impediment to making a motion created by
                 governmental action in violation of the Constitution or laws of the
                 United States is removed, if the movant was prevented from making
                 a motion by such governmental action;


             (3) the date on which the right asserted was initially recognized by the
                 Supreme Court, if that right has been newly recognized by the
                 Supreme Court and made retroactively applicable to cases on
                 collateral review; or

1
 Under the prison mailbox rule, a 28 U.S.C. § 2255 motion is deemed timely filed when an inmate deposits it in the
prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173 F.3d 1131, 1135 (8th
Cir. 1999).

                                                          2
           (4) the date on which the facts supporting the claim or claims presented
               could have been discovered through the exercise of due diligence.


28 U.S.C. § 2255(f). In practice, however, the one-year statute of limitations “usually means that

a prisoner must file a motion within one year of the date on which the judgment of conviction

becomes final.” Mora-Higuera v. United States, 914 F.3d 1152, 1154 (8th Cir. 2019). When a

movant has filed a petition for writ of certiorari, the denial of such petition by the United States

Supreme Court fixes the point of finality for his or her conviction. See United States v. McIntosh,

332 F.3d 550, 550 (8th Cir. 2003) (explaining that movant’s “conviction became final upon

completion of direct review when the Supreme Court denied certiorari…and he had one year from

that date to file his section 2255 motion”); and Sweet v. Delo, 125 F.3d 1144, 1155 (8th Cir. 1997)

(explaining that the United States Supreme Court’s denial of movant’s “petition for

certiorari…fixes the point of finality”).

       Here, movant’s petition for writ of certiorari was denied on October 29, 2018. That was

the date his judgment became final and his one-year statute of limitations period began to run. The

limitations period expired on October 29, 2019. Movant did not file his § 2255 motion with the

Court until November 27, 2019, twenty-nine days later. It therefore appears that movant’s motion

is untimely.

   B. Order to Show Cause

       As discussed above, it appears that movant’s § 2255 motion is untimely. Under §

2255(f)(1), movant’s one-year limitations period expired on October 29, 2019, twenty-nine days

before he filed the instant motion. Before dismissing a case for untimeliness, however, a court

must accord the movant fair notice and an opportunity to present his position. See Day v.



                                                 3
McDonough, 547 U.S. 198, 210 (2006). Therefore, movant will be directed to show cause why his

§ 2255 motion should not be dismissed as time-barred. Movant will be given thirty (30) days from

the date of this order in which to submit a written response. In his motion, movant mentioned the

potential applicability of Rehaif v. United States, 139 S.Ct. 2191 (2019). If he believes that Rehaif

makes the one-year period in § 2255(f)(3) applicable to him, he should present that argument in

his response. Failure to respond will result in the dismissal of this motion without further

proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this order, why the instant § 2255 motion should not be dismissed

as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this order, his § 2255

motion will be dismissed without further proceedings.

       Dated this 9th day of December, 2019.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE




                                                 4
